COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ABRAN ELIAS,                                                 No. 08-14-00215-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No. 1
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20070D04051)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until December 24, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 24, 2014.

       IT IS SO ORDERED this 20th day of November, 2014.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.